Via Metropolitan




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       July 17, 2014

                                   No. 04-13-00549-CV

                                     Ernest MUNGIA,
                                         Appellant

                                              v.

                           VIA METROPOLITAN TRANSIT,
                                    Appellee

                 From the County Court at Law No. 3, Bexar County, Texas
                                 Trial Court No. 380931
                          Honorable Tina Torres, Judge Presiding

                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Karen Angelini, Justice
             Sandee Bryan Marion, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice

       The court has considered the Appellee’s Motion for En Banc Reconsideration, and the
motion is DENIED.

                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court